91 S.E.2d 894 (1956)
243 N.C. 668
Eugene RIDDLE
v.
Percy James ARTIS, Harry Lee Morris, Jr., Mrs. Harry Lee Morris and Raymond McMillan.
No. 161.
Supreme Court of North Carolina.
March 21, 1956.
*896 Allsbrook & Benton, Roanoke Rapids, for plaintiff, appellant.
Kelly Jenkins, Roanoke Rapids, and Eric Norfleet, Jackson, for defendants Mrs. Harry Lee Morris and Harry Lee Morris, Jr.
JOHNSON, Justice.
Does it affirmatively appear upon the face of the complaint, as contended by the defendants Morris, that the negligence alleged against them by the plaintiff was superseded and completely insulated by the intervening negligence of the defendant Artis? We think not. This works a reversal of the judgment below.
It is elemental that there may be two or more proximate causes of an injury. These may originate from separate and distinct sources or agencies operating independently of each other; yet if they join and concur in producing the result complained of, the author of each cause may be held liable for the injuries inflicted, and an action may be maintained against any one of the wrongdoers or against all of them as joint tort-feasors. Tillman v. Bellamy, 242 N.C. 201, 87 S.E.2d 253.
The doctrine of intervening negligence is well established in our law. Its essential elements and governing principles are well defined and elaborately explained in former decisions of this Court. Further elaboration here is unnecessary. Balcum v. Johnson, 177 N.C. 213, 98 S.E. 532; Kiser v. Carolina Power & Light Co., 216 N.C. 698, 6 S.E.2d 713; Hall v. Coble Dairies, 234 N.C. 206, 67 S.E.2d 63, 29 A.L.R. 2d 682. These decisions emphasize the principle that an intervening cause which will relieve the original wrongdoer of liability must be a new cause intervening between the original negligent act or omission and the injury ultimately suffered, which breaks the chain of causation set in motion by the original wrongdoer and becomes itself solely responsible for the injuries. It must be an independent force which turns aside the natural sequence of events set in motion by the original wrongdoer "and produces a result which would not otherwise have followed, and which could not have been reasonably anticipated." Hall v. Coble Dairies, supra, 234 N.C. at page 211, 67 S.E.2d at page 67.
It is immaterial how many new events or forces have been introduced if the original cause remains operative and in force. In order for the conduct of the intervening agent to break the sequence of events and stay the operative force of the negligence of the original wrongdoer, the intervening conduct must be of such nature and kind that the original wrongdoer had no reasonable ground to anticipate it. Balcum v. Johnson, supra.
"The test by which the negligent conduct of one is to be insulated as a matter *897 of law by the independent negligent act of another, is reasonable unforeseeability on the part of the original actor of the subsequent intervening act and resultant injury." Butner v. Spease, 217 N.C. 82, 6 S.E.2d 808, 812. See also Beach v. Patton, 208 N.C. 134, 179 S.E. 446.
In 38 Am.Jur., Negligence, Sec. 67, pp. 722 and 723, the principle is stated this way: "In order to be effective as a cause superseding prior negligence, the new, independent, intervening cause must be one not produced by the wrongful act or omission, but independent of it, and adequate to bring about the injurious result; a cause which interrupts the natural sequence of events, turns aside their course, prevents the natural and probable result of the original act or omission, and produces a different result, that reasonably might not have been anticipated."
"If the intervening cause is in reality only a condition on or through which the negligence of the defendant operates to produce an injurious result, it does not break the line of causation so as to relieve the original wrongdoer from responsibility for the injury. 38 A.J. 723. A superseding cause cannot be predicated on acts which do not affect the final result of negligence otherwise than to divert the effect of the negligence temporarily, or of circumstances which merely accelerate such result. (Citing authority.)
"`The inquiry must, therefore, always be whether there was any intermediate cause disconnected from the primary fault, and self-operating, which produced the injury.'" Riggs v. Akers Motor Lines, 233 N.C. 160, at page 165, 63 S.E.2d 197, at page 201.
Ordinarily, "the connection is not actually broken if the intervening event is one which might in the natural and ordinary course of things, be anticipated as not entirely improbable, and the defendant's negligence is an essential link in the chain of causation." Shearman and Redfield on Negligence, Revised Ed., Vol. 1, Sec. 38, p. 101.
The test of foreseeability as an element of proximate cause does not require that the tort-feasor should have been able to foresee the injury in the precise form in which it occurred. "All that the plaintiff is required to prove on the question of foreseeability, in determining proximate cause, is that in `the exercise of reasonable care, the defendant might have foreseen that some injury would result from his act or omission, or that consequences of a generally injurious nature might have been expected.'" Hart v. Curry, 238 N.C. 448, 78 S.E.2d 170.
Our examination of the complaint impels the conclusion that the elements of negligence separately averred against the defendants Morris and Artis are alleged in such manner as to imply actionable negligence on the part of the defendants Harry Lee Morris, Jr., and Percy James Artis, on the theory of concurrent negligence, under application of the principles explained in Tillman v. Bellamy, supra, and the decisions cited in Bumgardner v. Allison, 238 N.C. 621, top at page 626, 78 S.E.2d 752, mid. at page 756. See also Blalock v. Hart, 239 N.C. 475, 80 S.E.2d 373; Aldridge v. Hasty, 240 N.C. 353, 82 S.E.2d 331; Pacific Fire Ins. Co. v. Sistrunk Motors, Inc., 241 N.C. 67, 84 S.E.2d 301; Lawrence v. Bethea, N.C., 91 S.E.2d 594. Necessarily, then, the complaint does not disclose upon its face that the negligence alleged against the defendants Morris is insulated by that alleged against the defendant Artis. Riggs v. Akers Motor Lines, supra; Hall v. Coble Dairies, supra. See also Barber v. Wooten, 234 N.C. 107, 66 S.E.2d 690.
The decisions cited and relied on by the appellees, including Butner v. Spease, 217 N.C. 82, 6 S.E.2d 808, are factually distinguishable.
The judgment below is
Reversed.
BARNHILL, C. J., concurs in result.